Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
This Office Action is in response to the communication filed on 06/30/2022. There are a total of 20 claims pending in the application. Claims 1, 8, 12, and 17 have been amended; no claims have been added or canceled.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. “Wong” (US 2016/0179552 A1) in view of JELOKA et al. “JELOKA” (US 2016/0189769 A1) and Michaud et al. “Michaud” (US 9,104,436 B1).
1.	In regard to claim 1 Wong teaches: 
“A method (e.g., Fig. 23), comprising: compiling source code (e.g., Fig. 23, ¶ 0126, a program in a high level language 1302 may be compiled using an x86 compiler 1304 to generate x86 binary code), with a processor having an instruction set architecture (e.g., ¶ 0001,  present disclosure pertains to the field of processing logic, microprocessors, and associated instruction set architecture that, when executed by the processor or other processing logic, perform logical, mathematical, or other functional operations) comprising a register-memory architecture (e.g., Fig. 3D, ¶ 0077, register/memory operand addressing) that defines a register file comprising a physical register to stage data between physical memory and functional unit circuitry of processor,” (e.g., Fig. 4A, ¶ 0081, register read/memory read stage 414; ¶ 0084, physical register file(s) 458 in Fig 4B).
“wherein source code is compiled to include references to a virtual register file rather than the register file,” (e.g., Fig. 15, ¶ 0140, Register rename stage 1555 may translate references to virtual registers or other resources into references to physical registers or resources; Fig. 16, and corresponding text description). However, Wong does not appear to expressly teach while: 
JELOKA discloses: “wherein source code is compiled to target what appears to be the register memory architecture but is actually a memory-memory architecture for data subject to a logical operation to be performed by a memory device on data stored in memory device elements” (e.g., ¶¶ 0043-0057; Figs 1-4) performing logical operation by memory device on data stored in the memory device.
Michaud discloses: “as though register file was the physical register of a processor without using physical register of the processor” (e.g., Fig. 6, column 7, lines 53-54, At a given time, each virtual memory location 604a-604e may be mapped to a particular physical memory device, such as DRAM 606, SCM 608, or legacy storage 610; Fig. 6 and the corresponding text description) referencing a virtual memory 604 (e.g., a virtual register file), which is mapped to physical memory (e.g., DRAM 606)  without using the physical register of the processor (see Fig. 6). 
 Disclosures by Wong, JELOKA, and Michaud are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction and logic for a matrix scheduler taught by Wong to include the performing logical operation in memory device by the memory device disclosed by JELOKA; furthermore, to include virtual memory (virtual registers) to physical memory mapping without using physical register(s) of the processor taught by Michaud.
The motivation for including the performing logical operation as taught by paragraph [0047] of JELOKA is to provide performance improvement within a data processing apparatus comprising the storage device; furthermore, the motivation for including virtual to physical memory mapping as taught by Michaud is to provide address validation/relocation of physical memory or storage by application or operating system (e.g., by compiler generated virtual references), (see Abstract and Fig. 6 and corresponding text descriptions of Michaud).
Therefore, it would have been obvious to combine teachings of Michaud and JELOKA with Wong to obtain the invention as specified in the claims.
2.	In regard to claim 2 JELOKA further teaches:
“not transferring the data subject to the logical operation to the virtual register file.” (e.g., ¶ 0099). The logical operation is performed d, by memory device, on data stored in memory device (e.g., memory cells).
3.	In regard to claim 3 Michaud further teaches:
“wherein compiling the source code comprises compiling the source code at a host coupled to the memory device.” (e.g., col 5, lines 45-49; Figs. 4 and 10).
 4.	In regard to claim 7 Michaud further teaches: 
“wherein the method includes: compiling the source code to include a reference to the virtual register file for data subject to a memory operation;" (e.g., col 7, lines 53-63; Fig. 6).
“and dereferencing the reference at runtime to obtain physical addresses of a particular one of the memory device elements according to the virtual register file.” (e.g., col 7, lines 43-56; Figs. 6-7). Dereferencing the virtual memory to map virtual addresses to addresses of physical memories. 
5.	In regard to claim 12 Wong teaches:  
“An apparatus (e.g., Figs. 1, ¶ 0048, computer system), comprising: a memory device;” (e.g., ¶ 0054, Memory 120 in Fig. 1).  
“and a host coupled to the memory device (e.g., ¶ 0054, processor 102 in Fig. 1)., “wherein the host includes a processor (e.g., ¶ 0054, processor 102 in Fig. 1) having an instruction set architecture (e.g., ¶ 0001, present disclosure pertains to the field of processing logic, microprocessors, and associated instruction set architecture that, when executed by the processor or other processing logic, perform logical, mathematical, or other functional operations) comprising a register-memory architecture (e.g., Fig. 3D, ¶ 0077, register/memory operand addressing) that defines a register file comprising a physical register to stage data between physical memory and functional unit circuitry of processor, “ (e.g., Fig. 4A, ¶ 0081, register read/memory read stage 414; ¶ 0084, physical register file(s) 458 in Fig 4B). However, Wong does not expressly teach while:
JELOKA discloses: “a logical operation to be performed by the memory device” (e.g., ¶¶ 0043-0057; Figs 1-4) performing logical operation by memory device on data stored in the memory device.
Michaud discloses: “wherein the host is configured to: load, at runtime by an application, a library including the virtual register file into the main memory of the host;” (e.g., col 7, lines 2-4; system library or compiler library). 
“and translate a particular virtual memory address (e.g., col 6, line 45-48, Fig. 5, In particular, the machine code 536, 548, 560 is intended to illustrate how a compiler uses a specified handler function to dynamically calculate virtual memory addresses), which targets the virtual register file (e.g., virtual memory 604 in Fig. 6) as though it was the physical register (e.g., col 1, line 53 to col 2, line 2, compiled code comprises registers associated with a handler function, the object reference comprises a pointer, the memory address may be a virtual address), to a physical address of the memory device for a logical operation to be performed by the memory device without use of the physical register.” (e.g., col 7, lines 30-63; Figs. 4 and 6-7 and corresponding text description) for referencing virtual memory locations mapped to physical location of physical memory. The motivation for combining is based on the same rational presented for the rejection of the independent claim 1.
6.	In regard to claim 13 Michaud further teaches: 
“wherein the host is further configured to create, at runtime, the virtual register file including virtual memory addresses of memory device elements.” (e.g., col 7, lines 43-45; virtual memory 604 in Fig. 6). 
7.	In regard to claim 14 Michaud further teaches: 
“wherein the host is further configured to relocate the application in the main memory without editing the virtual register file.” (e.g., col 7, lines 34-35; Fig. 6; using the validation storage class to relocate data between memory tiers). 
8.	In regard to claim 15 Michaud further teaches: 
“wherein the host includes a memory management unit configured to translate the particular virtual memory address to the physical address.” (e.g., col 7, lines 43-45; virtual memory managers (VMMs) to automatically allocate per-process virtual memory address spaces and map virtual memory locations (e.g., pages) to physical memory locations).
9.	In regard to claim 16 Michaud further teaches: 
“wherein a runtime environment of the memory device is configured to translate the particular virtual memory address to the physical address.” (e.g., col 7, lines 43-52; Fig. 6).
10.	In regard to claim 17 Wong teaches:  
 “and a host coupled to the memory device (e.g., ¶ 0054, processor 102 in Fig. 1)., “wherein the host includes a processor (e.g., ¶ 0054, processor 102 in Fig. 1) having an instruction set architecture (e.g., ¶ 0001, present disclosure pertains to the field of processing logic, microprocessors, and associated instruction set architecture that, when executed by the processor or other processing logic, perform logical, mathematical, or other functional operations) comprising a register-memory architecture (e.g., Fig. 3D, ¶ 0077, register/memory operand addressing) that defines a register file comprising a physical register to stage data between physical memory and functional unit circuitry of processor, “ (e.g., Fig. 4A, ¶ 0081, register read/memory read stage 414; ¶ 0084, physical register file(s) 458 in Fig 4B). However, Wong does not expressly teach while:
	JELOKA discloses: “for logical operation to be performed by the memory device without use of a physical register” (e.g., ¶¶ 0043-0057; Figs 1-4) performing logical operation by memory device on data stored in the memory device.
Michaud discloses: “A non-transitory computer readable medium instructions executable by a processor (e.g., col 1, line 60 to col 2, line 6) to: load, at runtime by an application, a library including the virtual register file into the main memory of [[the]] (e.g., col 7, lines 2-4; system library or compiler library). 
“and translate a particular virtual memory address (e.g., col 6, line 45-48, Fig. 5, In particular, the machine code 536, 548, 560 is intended to illustrate how a compiler uses a specified handler function to dynamically calculate virtual memory addresses), which targets the virtual register file (e.g., virtual memory 604 in Fig. 6) as though it was the physical register (e.g., col 1, line 53 to col 2, line 2, compiled code comprises registers associated with a handler function, the object reference comprises a pointer, the memory address may be a virtual address), to a physical address of the memory device for a logical operation to be performed by the memory device without use of the physical register.” (e.g., col 7, lines 30-63; Figs. 4 and 6-7 and corresponding text description for referencing virtual memory locations mapped to physical location of physical memory. The motivation for combining is based on the same rational presented for the rejection of the independent claim 1.
11.	In regard to claim 18 Michaud further teaches: 
“instruction to create, at runtime, the virtual register file including virtual memory addresses of memory device elements.” (e.g., col 7, lines 43-45; virtual memory 604 in Fig. 6). 
12.	In regard to claim 19 Michaud further teaches: 
“instruction to relocate the application in the main memory without editing the virtual register file.” (e.g., col 7, lines 34-35; Fig. 6; using the validation storage class to relocate data between memory tiers).
13.	In regard to claim 20 Michaud further teaches: 
“instructions to translate the particular virtual memory address to the physical address via a memory management unit.” (e.g., col 7, lines 43-45; virtual memory managers (VMMs) to automatically allocate per-process virtual memory address spaces and map virtual memory locations (e.g., pages) to physical memory locations; col 7, lines 43-45; virtual memory managers (VMMs) to automatically allocate per-process virtual memory address spaces and map virtual memory locations (e.g., pages) to physical memory locations).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Michaud and JELOKA as applied to claims 1 and 3 above, and further in view of Gove “Gove” (US 2013/0024647 A1).
14. 	In regard to claim 4 Michaud in view of JELOKA teach all limitations recited in claim 1 but does not expressly teach while: 
Gove teaches: “wherein the references to the virtual register file comprise indices to virtual vector registers in the virtual register file.” (e.g., ¶¶ 0095-0096; Fig. 5) the virtual vector registers may be mapped to virtual registers in cache via an index.
Disclosures by Wong, JELOKA, Michaud and Gove are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction and logic for a matrix scheduler taught by Wong to include the performing logical operation in memory device by the memory device disclosed by JELOKA; furthermore, to include virtual memory (virtual registers) to physical memory mapping without using physical register(s) of the processor taught by Michaud; and furthermore, to include the indexing virtual vector registers taught by Gove.
The motivation for including the performing logical operation as taught by paragraph [0047] of JELOKA is to provide performance improvement within a data processing apparatus comprising the storage device; furthermore, the motivation for including virtual to physical memory mapping as taught by Michaud is to provide address validation/relocation of physical memory or storage by application or operating system (e.g., by compiler generated virtual references), (see Abstract and Fig. 6 and corresponding text descriptions of Michaud); and furthermore, the motivation to include the indexing as taught by paragraph [0010] of Gove is to provide improved methods and mechanisms for performing vector operations.
Therefore, it would have been obvious to combine teachings of Gove, Michaud and JELOKA with Wong to obtain the invention as specified in the claims.
15.	In regard to claim 5 Gove further teaches: 
“wherein the method includes storing virtual addresses in the virtual vector registers.” (e.g., ¶ 0110; address of the virtual vector register to an address of the corresponding cache line). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of JELOKA as applied to claim 1 above, and further in view of CHOI et al. “Choi” (US 2013/0227213 A1).
16.	In regard to claim 6 Michaud in view of JELOKA teaches all limitations recited in claim 1 but do not expressly teach: “wherein the method includes performing the logical operation in the memory device at runtime.”
Choi teaches: “wherein the method includes performing the logical operation in the memory device at runtime.” (e.g., ¶¶ 0005-0007; claim 4) the memory controller performs logical operation.
Disclosures by Wong, JELOKA, Michaud and Choi are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction and logic for a matrix scheduler taught by Wong to include the performing logical operation in memory device by the memory device disclosed by JELOKA; furthermore, to include virtual memory (virtual registers) to physical memory mapping without using physical register(s) of the processor taught by Michaud; and furthermore, to include the performing logical operation in memory device (e.g., memory controller) disclosed by Choi.
The motivation for including the performing logical operation as taught by paragraph [0047] of JELOKA is to provide performance improvement within a data processing apparatus comprising the storage device; furthermore, the motivation for including virtual to physical memory mapping as taught by Michaud is to provide address validation/relocation of physical memory or storage by application or operating system (e.g., by compiler generated virtual references), (see Abstract and Fig. 6 and corresponding text descriptions of Michaud); and furthermore, the motivation for including the performing logical operation as taught by paragraph [0079] of Choi is to increase data reliability.
Therefore, it would have been obvious to combine teachings of Choi, Michaud and JELOKA with Wong to obtain the invention as specified in the claims.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud et al. “Michaud” (US 9,104,436 B1) in view of JELOKA et al. “JELOKA” (US 2016/0189769 A1).
17.	In regard to claim 8 Michaud teaches: 
A method (e.g., col 1, line 53; Fig. 7), comprising: performing … operation in a memory device on data stored in a particular physical address according to a portion of compiled source code that includes references to a virtual register file of a host device that addresses a particular virtual address (e.g., col 6, line 45-48, Fig. 5, In particular, the machine code 536, 548, 560 is intended to illustrate how a compiler uses a specified handler function to dynamically calculate virtual memory addresses), which targets the virtual register file (e.g., virtual memory 604 in Fig. 6) as though it was a physical register of processor of the host device without using the physical register of the processor of the host device without using the physical register of the processor of the host device (e.g., col 1, line 53 to col 2, line 2, compiled code comprises registers associated with a handler function, the object reference comprises a pointer, the memory address may be a virtual address), wherein the particular virtual address corresponds to the particular physical address.” (e.g., col 7, lines 34-63; Figs. 4 and 6-7 and corresponding text description; col 7, lines 53-55, at a given time, each virtual memory location 604a-604e may be mapped to a particular physical memory device).  Michaud discloses that a compiler compiles a source code written in a high-level programming language format (e.g., such a C or C++) into a binary, assembly or machine code format. The compiled code reference a plurality of virtual memory locations that are mapped to physical memory locations and configured to perform memory operation (see Fig. 6 and corresponding text descriptions of Michaud). However, Michaud does not appear to expressly teach while JELOKA teaches:
“Performing a logical operation by a memory device on data stored in a particular physical address according to a portion of compiled source code” (e.g., Figs. 1-4 ¶¶ 0043-0046, ¶ 0047, Hence, these examples show that the results of logical operations such as AND, NAND, OR, NOR, XOR and XNOR can be generated within the storage device 2, and so there is no need to send the data value stored in the storage device 2 to a processor or some other kind of processing circuit downstream from the sense amplifier in order to determine the result of the logical operation; Fig. 14, ¶ 0092, the memory compiler includes the components to implement the sense amplifiers, wordline driver and address decoder) performing logical operations by memory device on data stored in the memory device, referenced by the memory compiler. 
Disclosures by Michaud and JELOKA are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Compile directives for memory management taught by Michaud to include the performing logical operation by memory device as taught by JELOKA.
The motivation for including the performing logical operation by memory device as taught by paragraph [0047] of JELOKA is to provide performance improvement within a data processing apparatus comprising the storage device.
Therefore, it would have been obvious to combine teaching of JELOKA with Michaud to obtain the invention as specified in the claim.
18.	In regard to claim 9 Michaud further teaches: 
“wherein the virtual addresses are referenced by indices in the compiled source code.” (e.g., col 7, line 64 to column 8, line 18; Fig. 6).
19.	In regard to claim 10 Michaud further teaches: 
“further comprising translating the particular virtual memory address to the particular physical address.” (e.g., col 7, lines 30-33 and lines 50-52, Fig. 6, move data between memory-mapped regions; col 7, lines 50-52, virtual memory managers (VMMs) to automatically allocate per-process virtual memory address spaces and map virtual memory locations (e.g., pages) to physical memory locations). 
20.	In regard to claim 11 Michaud further teaches: 
“wherein translating the particular virtual address is performed in a runtime environment of the memory device.” (e.g., col 7, lines 43-52; Fig. 6).

Response to Remarks
	Applicant’s arguments have been fully considered and they have been persuasive. Therefore, the prior rejection mailed on 06/30/2022 have been withdrawn. However, the amendment has changed the scope of claims, thus the claims have been rejected on new ground of rejection. In response to the amendment, a newly discovered prior art, disclosure by Wong, has been added that in combination with the previous prior art of record teach or render obvious all limitations including the newly added limitations. Wong teaches the newly added limitation:
“compiling source code, with a processor having an instruction set architecture comprising a register-memory architecture that defines a register file comprising a physical register to stage data between physical memory and functional unit circuitry of the processor, wherein the source code is compiled to include references to a virtual register file rather than the register file,”

See portion of rejection of rejection claim 1, related to the above limitation(s), which maps features/element of the above limitation(s) to Wong’s reference.

In regard to memory-memory devices or architecture, paragraph [0011] of claimed specification recites:
“[0011] PIM computing architectures and/or devices can be classified as memory-memory devices in computing architecture taxonomies. This implies that both logical operations and memory operations are performed on the memory devices in-situ. Instructions in memory-memory architectures use physical addresses to indicate how/where to perform an operation.” (Emphasis added).

JELOKA discloses:

“[0092] FIG. 14 schematically illustrates how a memory instance supporting the techniques discussed above may be created from a memory compiler 300 with reference to a memory architecture 310. The memory architecture 310 specifies a definition of circuit elements and data defining rules for combining those circuit elements in order to create a memory instance. Particular requirements for the memory instance are entered into the memory compiler 300 as input parameters via a graphical user interface (GUI). As will be appreciated by those skilled in the art, such input parameters can specify various aspects of the desired memory instance, for example defining the size of the memory array, the multiplexing arrangements of the memory array, selection of various optional features such as power gating features, built-in-self-test (BIST) modes to be supported, etc. The memory compiler 300 then generates the required memory instance based on the input parameters and the memory architecture 310. In accordance with one embodiment, the memory compiler includes the components to implement the sense amplifiers, wordline drive and address decoder as discussed above, as well as providing two wordlines per row of cells in the example of FIGS. 5 to 13.” (Paragraph [0092] of JELOKA, emphasis added).

“[0047] Hence, these examples show that the results of logical operations such as AND, NAND, OR, NOR, XOR and XNOR can be generated within the storage device 2, and so there is no need to send the data value stored in the storage device 2 to a processor or some other kind of processing circuit downstream from the sense amplifier in order to determine the result of the logical operation. This saves processing at the processing circuit, freeing time or resource for performing other operations. Also, this helps to reduce the number of memory accesses, since a single access to memory can yield the result of the logical operation, rather than requiring separate read accesses to read out each individual value to be combined in the logical operation. Hence, this approach can provide a performance improvement within a data processing apparatus comprising the storage device 2.” (Paragraph [0047] of JELOKA, emphasis added).

JELOKA teaches memory devices or architecture as defined by claimed specification. At least paragraphs [0047] and [0092] JELOKA, as shown above, discloses that logical operations performed within and by memory device and implemented and referenced by the compiler. In regard to limitation:
“wherein the source code is compiled to include references to a virtual register file rather than the register file”

Fig. 6 and corresponding text description of Michaud discloses an object reference 602 which comprises a validation/relocation provided by compiler includes the virtual addresses referencing a virtual memory 604 (e.g., virtual register file) to perform data validation/relocation. The locations in the virtual memory mapped to the corresponding locations in physical memory or storage devices and data in the physical memory or storage devices relocated or copied. The Abstract of Michaud recites:
“An address validation/relocation storage class provides a mechanism for application software to selectively control the virtual memory addresses used by the compiler generated machine code. Applications can use the address validation/relocation storage class to validate memory addresses and/or relocate data between memory tiers. A persistent memory storage class provides a mechanism for application software to selectively persist static data.”

In summary, the Examiner respectfully submits the combination of prior arts of record relied on teach or render obvious all limitations recited in the claims. Accordingly, the Examiner maintains his position.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135

Wednesday, September 21, 2022